Kane, J.
Appeal from an order of the County Court of Broome County (Mathews, J.), entered October 5, 2004, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
Following defendant’s conviction of the crimes of sodomy in the first degree and endangering the welfare of a child stemming from his sexual contact with his minor stepdaughter, he was sentenced to prison. Upon defendant’s release, County Court conducted a hearing and thereafter classified him as a risk level III sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C). Defendant now appeals.
We reject defendant’s contention that County Court erroneously calculated his risk factor score. A review of the record reveals that defendant had previously been convicted as a youthful offender of burglary in the third degree, thereby supporting the court’s assessment of points relative to his criminal history (see People v King, 15 AD3d 693, 693 [2005]). As for defendant’s postrelease status, the record is equally as clear that he is not subject to any type of parole or probation supervision. As such, the court’s assessment of points concerning defendant’s release without supervision was also appropriate.
Mercure, J.P., Peters, Carpinello and Rose, JJ., concur. Ordered that the order is affirmed, without costs.